Citation Nr: 1639249	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  He died in September 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An October 1998 rating decision denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death; the appellant did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

In an October 1998 rating decision, the RO denied the claim of service connection for the cause of the Veteran's death because the evidence did not show that a service-connected disability was the primary or contributory cause of death.  

After the appellant was notified of that adverse determination and of her procedural and appellate rights, she did not appeal that rating decision or submit any pertinent evidence within the appeal period. 

The evidence received after the appeal period, however, includes a June 2012 VA medical opinion addressing the etiology of the Veteran's alcohol dependence.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the appellant's reopened claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The appellant seeks to establish that the Veteran's death was either related to service or to a service-connected disability.  As to the former, she contends the death was related to the Veteran's herbicide exposure in service.  As to the latter, she contends that the Veteran's service-connected PTSD caused him to abuse alcohol, which in turn caused or contributed to his death.

The Veteran died in September 1998.  His death certificate lists the immediate cause of death as cardiorespiratory arrest and gram-negative septicemia, with chronic alcoholism noted under other significant conditions contributing to death.

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) rated as 100 percent disabling; wound of the right thigh involving muscle group XIV, rated as 10 percent disabling; wound right knee involving muscle group XIV, rated as 10 percent disabling; wound of the right forearm and elbow, rated as noncompensably disabling; and wound of the right shoulder, rated as noncompensably disabling.  The Veteran had a 100 percent evaluation in effect for six years, from March 4, 1992 until his death in 1998

As noted above, the Veteran had military service from June 1968 to June 1970; he served in the Republic of Vietnam from November 1968 to November 1969 and was the recipient of the Purple Heart Medal and the Combat Infantryman Badge.

There is no medical diagnosis of a heart disorder, to include ischemic heart disease, of record.  

As to alcohol abuse, the Board points out that for claims received after October 31, 1990, compensation shall not be paid if a disability or death is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301(a)(2015); VAOPGCPREC 2-98.  The law, however, does not preclude compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Therefore, in order to support the appellant's claim on the secondary service connection theory of entitlement, the evidence must show that the Veteran's alcoholism was caused or aggravated by his service-connected PTSD.  

In this case, a VA physician in June 2012 reviewed the evidence of record and noted that the Veteran's drinking became problematic for him in his 20s and continued to be problematic for the duration of his life.  She also noted that the Veteran experienced combat trauma and killing at such a young age, and that his drinking exacerbated his symptoms, as seen in blackouts, DT's, and aggressive behaviors/shooting.  She did not think that the drinking attenuated the PTSD symptoms.  The psychiatrist opined that it was "least likely as not" that the alcohol dependence was a result of the Veteran's PTSD, but rather was a separate disorder.  She indicated that these conditions seemed to be co-morbidly occurring but that PTSD does not cause alcohol dependence.  

The Board points out that although the physician arguably addressed the causation prong of secondary service connection, she did not address whether the Veteran's PTSD aggravated his alcoholism.  See El-Amin v. Shinseki, 26 Vet. App. 136, 141 (2013) (a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.)  

The psychiatrist opined that regarding the cause of death, it would be mere speculation as to what extent the alcohol dependence could have had an impact in the cause of death.  She explained that the Veteran had several co-morbid conditions that would be physically compromising, which would have included chronic smoking.  In addition, the psychiatrist noted the Veteran requested no CPR or intubation which would also have been a factor in his death at that time.  The United States Court of Appeals for Veterans Claims (Court) in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Here, the psychiatrist's brief explanation for her inability to provide an opinion without resort to speculation is not adequate and a remand for an additional opinion is necessary

In light of the above the Board has determined that a remand is required to obtain adequate medical opinions.

While this case is in remand status, development to obtain any outstanding records pertinent to the appellant's claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the appellant and request that she identify any past sources of treatment for the Veteran, VA or private, relevant to her claim.  With any necessary authorization from the appellant, obtain records from any source identified by the appellant which are not already on file.

2.  Then, the author of the June 2012 opinion or another psychiatrist or psychologist should be requested to review the evidence of record and to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse was caused or aggravated (permanently worsened) by his service-connected PTSD.  

The rationale for the opinion must also be provided.  If the psychiatrist or psychologist is unable to provide the required opinion, he or she should explain why.  If the psychiatrist or psychologist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also arrange for all pertinent evidence of record to be reviewed by a physician with sufficient expertise to address whether alcohol abuse was a significant contributory cause of the Veteran's death.

Following the review of the record, the physician should state an opinion as to whether there is a 50 percent or better probability that alcohol abuse was a significant contributory cause of the Veteran's death.

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, the appellant and her representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate action, if otherwise in order.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


